BROWN, J.
(dissenting). The proof that Sullivan was an auditor and adjuster of the defendant company may be somewhat meager, but whether he was or not was a matter peculiarly within the knowledge of the defendant, and, nothing to the contrary having been offered, I think such proof was sufficient.
On the morning of the discovery of the alleged burglary, .plaintiff called on the phone Mr. Gibbs of the agency through which he had. received the policy of insurance, and was told that he would notify the company of the loss right away, and that a man would come out from one of the main offices to- adjust it. Thereafter Sullivan arrived, assumed to be adjuster for defendant, examined plaintiff’s books, cash register, and slips, made a complete inventory of all the property alleged to have been stolen and of the goods that remained, and told plaintiff that he would receive a check in payment of the loss as soon as Sullivan returned to Minneapolis. Shortly thereafter, from Minneapolis, Sullivan- wrote on the company’s stationery the letter set out in the majority opinion, in which the company refused to recognize liability, and mailed this letter to plaintiff in an envelope, with the printed return address of the general agency of the company in Minneapolis.
In addition to this, defendant itself introduced in evidence on the trial the whole of plaintiff’s complaint without reservation or statement that it was offered for any limited purpose, and it was therefore in the case for all purposes. 2 Jones, Ev. p. 618; 22 C. J. 412, 973; People v. Moss, 187 N. Y. 410, 80 N. E. 383, 11 *282L. R. A. (N. S.) 528, 10 Ann. Cas. 309. The complaint thus introduced in evidence by 'defendant states that Sullivan was an auditor and adjuster in the employ of defendant; that in that capacity he came to plaintiff’s place of business, made a complete inventory of all merchandise stolen or damaged, together with the original cost and actual value thereof-at the time of the loss, and stated to plaintiff that defendant company would- send a check in payment of the loss as soon as Sullivan returned to Minneapolis; that, after Sullivan’s return to Minneapolis, defendant company, acting through its auditor, adjuster, and agent, J. L. Sullivan, wrote plaintiff on January 27, 1922, that it would not recognize any claim under the policy.
I think there was sufficient evidence to- show that -Sullivan was an adjuster for the company, and was authorized to write the letter Ex. H on behalf of the company, denying liability. The denial of liability waived proof of loss. Orr v. Nat. Fire Ins. Co. (S. D.), 219 N. W. 119.